2016 IL 115769



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 115769)

        THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. DERRICK A.
                           CUMMINGS, Appellee.


                              Opinion filed January 22, 2016.



        CHIEF JUSTICE GARMAN delivered the judgment of the court, with opinion.

         Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis concurred in
     the judgment and opinion.



                                         OPINION

¶1       On April 27, 2015, the Supreme Court of the United States vacated this court’s
     judgment in People v. Cummings, 2014 IL 115769 (Cummings I), and remanded
     the cause for consideration in light of Rodriguez v. United States, 575 U.S. ___, 135
S. Ct. 1609 (2015). Illinois v. Cummings, ___ U.S. ___, 135 S. Ct. 1892 (2015).
     This court directed the State and defendant to file additional briefs regarding the
     impact of Rodriguez on this case.
¶2                                     BACKGROUND

¶3       The facts surrounding defendant’s arrest are described in detail in our earlier
     opinion. Cummings I, 2014 IL 115769, ¶¶ 3-10. To summarize, defendant was
     driving a van registered to a woman named Pearlene Chattic in the city of Sterling.
     Sterling police officer Shane Bland pulled the van over because there was a warrant
     out for Chattic’s arrest. Bland was unable to see the driver of the van until after he
     had pulled the vehicle over. Upon approaching, Bland saw defendant was a man
     and could not have been Chattic. Bland asked defendant for a driver’s license and
     proof of insurance before explaining the reason for the stop. Defendant responded
     that he did not have a driver’s license and Bland cited him for driving while his
     license was suspended. 625 ILCS 5/6-303(d) (West 2010).

¶4        The circuit court of Whiteside County granted defendant’s motion to suppress
     evidence, and the appellate court affirmed. People v. Cummings, 2013 IL App (3d)
120128. This court affirmed, with two justices dissenting, finding that Bland’s
     license request impermissibly prolonged the seizure of defendant and the van.
     Cummings I, 2014 IL 115769. This court was in unanimous agreement that the
     initial stop was lawful, because of Bland’s reasonable suspicion “the driver was
     subject to seizure.” Id. ¶ 20. This court also unanimously concluded Bland’s
     reasonable suspicion that the driver was subject to arrest disappeared when he saw
     that the driver was a man and not Chattic, a woman. Likewise, defendant’s
     production of a license was compelled and not consensual. The case thus presented
     a fairly narrow issue: whether asking for a driver’s license in a lawfully initiated
     stop, without reasonable suspicion of a traffic violation or that the driver is subject
     to arrest, violates the fourth amendment by impermissibly prolonging the stop.

¶5        The majority concluded that, once Bland’s reasonable suspicion evaporated,
     the request for identification was unrelated to the reason for the stop, and it
     impermissibly extended the stop. Id. ¶ 26. The dissent concluded the request for a
     driver’s license was one of the “ordinary inquir[ies] incident to such a stop”
     permitted under Illinois v. Caballes, such that it did not impermissibly extend the
     stop. Id. ¶ 44 (Garman, C.J., dissenting, joined by Thomas, J.); see Illinois v.
     Caballes, 543 U.S. 405, 408 (2005). The court entered judgment on March 20,
     2014. On April 22, the court granted the State’s motion to stay the mandate pending
     its filing of a petition for writ of certiorari with the United States Supreme Court,
     which the State filed on August 18, 2014.


                                              -2-
¶6        While the State’s petition was pending, the United States Supreme Court issued
     its opinion in Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609 (2015). In
     Rodriguez, the Court considered whether an eight-minute delay after a completed
     traffic stop, in order to conduct a drug-detecting dog sniff, violates the fourth
     amendment by impermissibly prolonging the stop. The Court had previously
     upheld a dog sniff conducted contemporaneously with a traffic stop, so long as it
     did not prolong the stop “beyond the time reasonably required to complete [the]
     mission” of the traffic stop. Caballes, 543 U.S. at 407. It had also upheld unrelated
     questioning contemporaneous with a traffic stop, so long as it did not “measurably
     extend the duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009). The
     Rodriguez Court also noted that some lower courts had given officers leeway to
     conduct a dog sniff at an unrelated traffic stop where the prolonging of the stop was
     “de minimis.” Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615 (allowing two
     additional minutes for a dog sniff (citing United States v. $404,905.00 in U.S.
     Currency, 182 F.3d 643, 649 (8th Cir. 1999))). The Eighth Circuit Court of Appeals
     in Rodriguez had concluded the eight-minute delay was only a de minimis intrusion
     on the defendant’s fourth amendment rights.

¶7       The Supreme Court rejected that rule allowing de minimis prolonging of a stop
     and held that the dog sniff, as “a measure aimed at ‘detect[ing] evidence of ordinary
     criminal wrongdoing,’ ” was not part of the officer’s “mission” for the stop.
     Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615 (quoting City of Indianapolis v.
     Edmond, 531 U.S. 32, 41 (2000)). The Court defined the mission of the stop as “to
     address the traffic violation that warranted the stop” and to “attend to related safety
     concerns.” Id. at ___, 135 S. Ct. at 1614. The safety concerns of the stop include
     “ensuring that vehicles on the road are operated safely and responsibly” (id. at ___,
     135 S. Ct. at 1615) and maintaining officer safety, as “[t]raffic stops are especially
     fraught with danger to police officers.” (Internal quotation marks omitted.) Id. at
     ___, 135 S. Ct. at 1616 (quoting Johnson, 555 U.S. at 330). The mission’s safety
     concerns permit officers to make “ ‘ordinary inquiries incident to [the traffic]
     stop.’ ” Id. at ___, 135 S. Ct. at 1615 (quoting Caballes, 543 U.S. at 408).
     “Typically such inquiries involve checking the driver’s license, determining
     whether there are outstanding warrants against the driver, and inspecting the
     automobile’s registration and proof of insurance.” Id. at ___, 135 S. Ct. at 1615.
     Actions undertaken outside the mission would cause the stop to become unlawful if
     they “ ‘measurably extend the duration of the stop’ ” without “the reasonable
     suspicion ordinarily demanded to justify detaining an individual.” Id. at ___, 135 S.

                                              -3-
       Ct. at 1615 (quoting Johnson, 555 U.S. at 333). Thus, the United States Supreme
       Court drew a bright line against prolonging a stop with inquiries outside the
       mission of a traffic stop, unless an officer has reasonable suspicion for those
       inquiries. It also provided firmer guidance as to which inquiries fall within that
       mission.



¶8                                          ANALYSIS

¶9         Our question on remand is limited to the impact of Rodriguez on our decision in
       Cummings I. Defendant has not raised any arguments relating to any distinct
       protection under article I, section 6, of the Illinois Constitution of 1970 that would
       require a departure from general fourth amendment analysis. Ill. Const. 1970, art. I,
       § 6; see generally People v. Caballes, 221 Ill. 2d 282, 289-314 (2006) (describing
       this court’s limited lockstep approach to synchronizing Illinois’s search and seizure
       protections with the fourth amendment). The sole question is whether, in light of
       Rodriguez, Officer Bland’s request for a driver’s license after concluding defendant
       was not Pearlene Chattic impermissibly prolonged the stop, violating the fourth
       amendment.

¶ 10       The parties’ arguments focus on the Supreme Court’s descriptions of the
       ordinary inquiries of a traffic stop. The State’s position is that asking for a driver’s
       license is an ordinary inquiry incident to every lawful vehicle stop, and that
       Rodriguez thus abrogated our prior holding in Cummings I. Because the stop was
       otherwise reasonable in accordance with fourth amendment precedent, the driver’s
       license request did not involve the sort of stop-prolonging unrelated criminal
       investigation prohibited by Rodriguez.

¶ 11       Defendant, focusing on the Rodriguez Court’s statement that an officer’s
       mission in a traffic stop “typically” includes checking the driver’s license, argues
       the reason for the stop informs which inquiries would be ordinary for that type of
       stop. In defendant’s view, because Bland pulled him over solely to seek Chattic’s
       arrest, his driver’s license would not be part of any ordinary inquiry. Defendant
       notes the Rodriguez Court’s repeated references to enforcement of traffic laws. See,
       e.g., Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615 (noting that license checks,
       registration inspection, and checking for outstanding warrants “serve the same
       objective as enforcement of the traffic code: ensuring that vehicles on the road are
       operated safely and responsibly”); id. at ___, 135 S. Ct. at 1614 (“Authority for the
                                                -4-
       seizure thus ends when tasks tied to the traffic infraction are—or reasonably should
       have been—completed.”). In defendant’s view, this was a highly atypical traffic
       stop, having no origin in enforcing traffic laws. The State counters by arguing the
       only atypical element of this stop was its brevity, and by pointing out that, in
       practical terms, defendant argues no inquiries could be ordinary inquiries in this
       stop.

¶ 12        The State additionally notes the danger presented to officers in carrying out
       traffic stops, noting that the ordinary inquiries incident to a stop have a role in
       promoting the government’s officer safety interest. Defendant argues the State has
       never demonstrated how the request for a license promotes those interests when the
       initial stop was not traffic-related.

¶ 13       We believe Rodriguez supports the State’s interpretation. A traffic stop is
       analogous to a Terry stop, and its permissible duration is determined by the
       seizure’s mission. Id. at ___, 135 S. Ct. at 1614. The seizure’s mission consists of
       the purpose of the stop—in Rodriguez, traffic enforcement—and “related safety
       concerns.” Id. at ___, 135 S. Ct. at 1614. Those related safety concerns include “
       ‘ordinary inquiries incident to [the traffic] stop,’ ” and typically “involve checking
       the driver’s license, determining whether there are outstanding warrants against the
       driver, and inspecting the automobile’s registration and proof of insurance.” Id. at
       ___, 135 S. Ct. at 1615 (quoting Caballes, 543 U.S. at 408). Those checks serve
       also to enforce the traffic code. Id. at ___, 135 S. Ct. at 1615.

¶ 14       Ordinary inquiries within the traffic stop’s mission clearly do not offend the
       fourth amendment. Defendant would require a more limited set of ordinary
       inquiries where the stop did not have its genesis in traffic enforcement. That view,
       however, disregards the Court’s discussion of the government’s officer safety
       interest in Rodriguez. Contrasting the parallel criminal investigation of a dog sniff
       with the ordinary inquiries, the Rodriguez Court made clear that the ordinary
       inquiries serve officer safety as well as traffic enforcement:

              “Unlike a general interest in criminal enforcement, however, the
          government’s officer safety interest stems from the mission of the stop itself.
          Traffic stops are ‘especially fraught with danger to police officers,’ Johnson,
555 U.S., at 330 (internal quotation marks omitted), so an officer may need to
          take certain negligibly burdensome precautions in order to complete his
          mission safely.” Id. at ___, 135 S. Ct. at 1616.

                                               -5-
       Rodriguez then cited with approval United States v. Holt, which recognized the
       officer safety justification for criminal record and outstanding warrant checks. Id.
       at ___, 135 S. Ct. at 1616 (citing United States v. Holt, 264 F.3d 1215, 1221-22
       (10th Cir. 2001), abrogated on other grounds by United States v. Stewart, 473 F.3d
1265, 1269 (10th Cir. 2007) (recognizing that officers asking about weapons in a
       traffic stop were not limited to asking about loaded ones)). Notably, the Holt court
       approved criminal record and warrant checks “even though the purpose of the stop
       had nothing to do with such prior criminal history.” Holt, 264 F.3d at 1221. The
       Tenth Circuit held that criminal record and warrant checks were justified because
       “an officer will be better appri[s]ed of whether the detained motorist might engage
       in violent activity during the stop.” Id. at 1222.

¶ 15       Defendant’s view of the ordinary inquiries, that they must relate to the initial
       purpose of the stop, would be in direct conflict with Holt’s officer safety
       justifications as favorably cited in Rodriguez. Rodriguez makes clear that unrelated
       inquiries impermissibly prolong the stop beyond its original mission when those
       inquiries are not precipitated by reasonable suspicion. Rodriguez, 575 U.S. at ___,
       135 S. Ct. at 1614-15 (discussing Caballes, 543 U.S. at 407, Johnson, 555 U.S. at
       333, and Muehler v. Mena, 544 U.S. 93, 101 (2005)). Ordinary inquiries incident to
       the stop do not prolong the stop beyond its original mission, because those inquiries
       are a part of that mission. Id. at ___, 135 S. Ct. at 1614-15. Indeed, defendant’s
       view would collapse the two parts of the mission—the initial purpose of the stop
       and ordinary inquiries of the stop—into just the purpose of the stop. Nothing in
       Rodriguez suggests that license requests might be withdrawn from the list of
       ordinary inquiries for a nontraffic enforcement stop.

¶ 16       To the extent the ordinary inquiries are justified by the officer safety interest,
       defendant’s view would also require a conclusion that it is the type of stop, and not
       the occurrence of the stop itself, that generates danger for officers. The relevant
       authorities instead reveal it is the stop itself that poses danger. Id. at ___, 135 S. Ct.
       at 1616 (“[t]raffic stops are ‘especially fraught with danger to police officers’ ”
       (quoting Johnson, 555 U.S. at 330)); id. at ___, 135 S. Ct. at 1616, (noting “the
       government’s officer safety interest stems from the mission of the stop itself”).

¶ 17      Defendant’s argument that the State must show how driver’s license checks
       advance the interest in officer safety in this case, likewise, is foreclosed by
       Rodriguez’s favorable citation of Holt. Warrant checks and criminal history checks
       without reasonable suspicion were deemed permissible as “certain negligibly
                                                 -6-
       burdensome precautions in order to complete [the officer’s] mission safely.” Id. at
       ___, 135 S. Ct. at 1616. Thus, where a traffic stop is lawfully initiated, the interest
       in officer safety entitles the officer to know the identity of a driver with whom he is
       interacting. If the permissible inquiries include warrant and criminal history
       checks, as the Rodriguez Court found, they necessarily include less invasive
       driver’s license requests. Accordingly, the State need not make any special
       showing that driver’s license requests, as a less invasive precursor to
       already-permissible criminal history checks, achieve some additional safety goal.

¶ 18       Officer Bland’s stop of defendant was lawfully initiated. Though his reasonable
       suspicion the driver was subject to arrest vanished upon seeing defendant, Bland
       could still make the ordinary inquiries incident to a stop. The interest in officer
       safety permits a driver’s license request of a driver lawfully stopped. Such ordinary
       inquiries are part of the stop’s mission and do not prolong the stop, for fourth
       amendment purposes.



¶ 19                                      CONCLUSION

¶ 20       The United States Supreme Court’s decision in Rodriguez makes clear that a
       driver’s license request of a lawfully stopped driver is permissible irrespective of
       whether that request directly relates to the purpose for the stop. As a result, Officer
       Bland’s request for defendant’s license did not violate the fourth amendment by
       prolonging the stop.

¶ 21       The judgment of the appellate court, which affirmed the circuit court’s
       judgment, is reversed. The circuit court judgment, suppressing evidence for
       prolonging the stop in violation of the fourth amendment, is reversed. The cause is
       remanded for further proceedings consistent with this opinion.



¶ 22      Reversed and remanded.




                                                -7-